DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on September 16, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 24 have been amended; claims 14-23 are canceled. Accordingly, claims 1-13 and 24 are pending in this application, with an action on the merits to follow.
Claim Objections
Claims 1, 3, 4, 6, 8, 12, 13 and 24 are objected to because of the following informalities:  
Claim 1, line 7: following “the respective straight portion”, Applicant should add the language “of one of the at least three sides” for improved clarity
Claim 1, line 10: Applicant should add the word “immediately” before “adjacent”
Claim 1, line 14: “the plurality of tiles and the plurality of connections” should be amended to recite “all of the pluralities of tiles and all of the pluralities of connections” for improved clarity, since the claim has been amended to have “a plurality of a the plurality of [tiles/connections]” comprised by each of the panels
Claim 3, line 1: “the plurality of connections” should be amended to recite “all of the pluralities of connections”; regards same explanation as third bullet above
Claim 4, line 1: “the plurality of connections” should be amended to recite “all of the pluralities of connections
Claim 6, line 1: “the plurality of tiles” should be amended to recite “all of the pluralities of tiles”; regards same explanation as third bullet above
Claim 8, line 2: “a plurality cells” should be amended to recite “a plurality of cells”
Claim 12, line 1: “the plurality of tiles” should be amended to recite “all of the pluralities of tiles”; regards same explanation as third bullet above
Claim 13, line 2: “the plurality of tiles” should be amended to recite “all of the pluralities of tiles”; regards same explanation as third bullet above
Claim 24: the claim would be clearer if amended to recite:
The helmet according to claim 1, wherein all of the [[plurality]] pluralities of tiles are arranged such that each of all of the [[plurality]] pluralities of connections corresponds to a gap between two respective ones of the tiles at the respective straight portions and a cross-section of each of the gaps is consistent where the respective straight portions are immediately adjacent.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 2008/0172779) in view of Dodd (USPN 8,961,733).
Regarding independent claim 1, Ferguson discloses a helmet (see helmet in Fig. 7) comprising: a plurality of panels (“two or more pads #44” (Para. 0048); wherein each pad is a “panel”)  configured so that the helmet is repeatably changeable from a first configuration to a second configuration (Fig. 7 illustrates an as-worn configuration (i.e. first configuration); since the edging #40 between pads #44 is flexible, the helmet is at least capable of flexing to a second configuration when not worn; even a slight flexing of the edging #40 when the helmet is not worn, or shifted on the head, by non-limiting example would result in a second configuration that is changed from the first configuration shown in Fig. 7), the first configuration is shaped to be worn on a user's head with the thickness normal to the user's head (Fig. 7, as explained above; the thickness is perpendicular to the surface of the wearer’s head, when worn), and the second configuration is at least partially collapsed to a shape smaller than the first configuration (since the edging #40 is flexible, the helmet is at least capable of being partially collapsed inwards to a smaller overall shape than the as-worn first configuration).  Ferguson does not teach that the panels are formed from an arrangement of a plurality of tiles and a plurality of connections, the plurality of tiles being configured to absorb impact, each of the tiles including a profile with at least three sides and including a thickness, each of the at least three sides including a respective straight portion, the plurality of connections being flexible, wherein each of the plurality of tiles is connected to another immediately adjacent one of the plurality of tiles by one of the plurality of connections at the respective straight portion such that each of the 
Dodd teaches a protective padding material (central core member #15) that may be utilized within helmets for protecting the head of the user from impact (Col. 10, Lines 45-52 of Dodd).  Dodd teaches an embodiment wherein the core member #15 is formed from a plurality of tiles (plate members #31) and a plurality of connections (hinges #33) between the tiles (see Fig. 3 of Dodd).  The plates #31 and hinges #33 are arranged to provide three axes #35a/b/c of rotation to the core member #15, which allows the core member to conform to the shape of the body part to be protected (Col. 4, Lines 23-37 of Dodd).  In Dodd, the core member #15 is respectively analogous to each of the pads #44 of Ferguson described above.  Dodd’s device is designed to protect a user from impact forces (i.e. configured to absorb impact).  Each of the plate members #31 (9i.e. plurality of tiles) has a thickness (as is the case of all three-dimensional structural objects), and has at least three sides with a respective straight portion (see Fig. 3 of Dodd).  Each of the hinges (i.e. plurality of connections) is flexible (as addressed above regarding the core’s three axes of rotation #35a/b/c along the hinge directions shown in Fig. 3 of Dodd).  Each of the hinges #33 directly attaches two immediately adjacent ones of the plates #31 (i.e. each of the plurality of tiles is connected to another immediately adjacent one of the plurality of tiles by one of the plurality of connections at the respective straight portion such that each of the plurality of connections is 
Ferguson and Dodd teach analogous inventions in the field of flexibly conformable wearable protective devices, both including helmets in their disclosures as exemplary modes of utilization (Fig. 7 of Ferguson; Col. 10, Lines 45-52 of Dodd).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the plates/hinges central core #15 shape concept from Dodd into each of Ferguson’s pads to promote improved conformability to the head of the wearer (as taught by Dodd, the hinges provide three axes of rotation for conforming to the body part, whereas Ferguson must rely only on the flexible connection between its pads #44).  As a result of the modification, the modified helmet would have a plurality of tiles configured to absorb impact, each of the tiles including a profile with at least three sides and including a thickness, each of the at least three sides including a respective straight portion (via the triangular plates #31 incorporated into Ferguson from the teachings of Dodd, as explained above); and a plurality of connections that are flexible, wherein each of the plurality of tiles is connected to another immediately adjacent one of the plurality of tiles by one of the plurality of connections at the respective straight portion such that each of the plurality of connections is configured to bend along a respective direction determined by the respective straight portion of adjacent tiles (via the rotatable (i.e. bendable) hinges #33 between immediately adjacent plates #31, incorporated into Ferguson from the teachings of Dodd, as explained above), the plurality of tiles and the plurality of connections are arranged to form a plurality of panels (each of the plurality of pads #44 
Regarding claim 2, the modified helmet of Ferguson (i.e. Ferguson in view of Dodd, as explained with respect to independent claim 1 above) is disclosed such that the helmet is substantially cylindrical in the second configuration (since the configuration in Fig. 7 of Ferguson is already somewhat substantially cylindrical, even a slight flexing of the edging #40 when the helmet is not worn, or shifted on the head, by non-limiting example would result in a second configuration that is changed from the first configuration and still at least substantially cylindrical).
Regarding claims 3 and 4, the modified helmet of Ferguson (i.e. Ferguson in view of Dodd, as explained with respect to independent claim 1 above) teaches all the 
Regarding claim 6, the modified helmet of Ferguson (i.e. Ferguson in view of Dodd, as explained with respect to independent claim 1 above) is disclosed such that each of [all of] the [pluralities] of tiles includes, within the thickness, a base layer (see Fig. 1 of Ferguson; additional anisotropic layer #2A is a base layer), a top layer (second layer #4 is a top layer; Para. 0033 of Ferguson describes layer #4 as an outer layer of the pad #44, which includes the plates/hinges shape from Dodd (i.e. tiles) as explained 
Regarding claim 7, the modified helmet of Ferguson (i.e. Ferguson in view of Dodd, as explained with respect to claims 1 and 6 above) is disclosed such that the impact absorbing layer comprises a honeycomb material (thermoplastic perforated honeycomb material is used as the layer #2 (i.e. impact absorbing layer); Paras. 0035-0036 of Ferguson).
Regarding claim 8, the modified helmet of Ferguson (i.e. Ferguson in view of Dodd, as explained with respect to claims 1, 6 and 7 above) is disclosed such that the honeycomb material includes a plurality [of] cells (Fig. 1 shows cells within the honeycomb layer #2), each of the cells including walls surrounding a central opening (the honeycomb is “perforated” indicating a central opening in the cells, with a structural wall defining the cells themselves), and the walls extend parallel to the thickness (see Fig. 1 of Ferguson, which shows the walls to be parallel to the thickness of the overall structure).
Regarding claim 12, the modified helmet of Ferguson (i.e. Ferguson in view of Dodd, as explained with respect to independent claim 1 above) is disclosed such that the helmet further comprises an inner layer and an outer layer that sandwich [all of] the [pluralities] of tiles (Para. 0034 of Ferguson discloses that the layers of the pads can be 
Regarding claim 13, the modified helmet of Ferguson (i.e. Ferguson in view of Dodd, as explained with respect to claims 1 and 12 above) teaches all the limitations of claims 1 and 12, as set forth above.  Ferguson, as noted above, teaches that there can be an inner lining, placed next to the skin, such as a moisture-wicking material for improved hygiene/comfort for the wearer, as well as an outer material that can be breathable, such as a mesh.  Ferguson does not disclose whether at least one of these materials is configured to slip relative to [all of] the [pluralities] of tiles during an impact transverse to the thickness, and it cannot be determined definitively whether these material layers could slip relative to the additional anisotropic layer #2A or to the outer second layer #4.  When the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  At the least, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the moisture-wicking layer to at least be not disclosed by Ferguson as being rigidly adhered to the pads or for the outer mesh breathable layer to be capable of slipping in the same hypothetical event relative to the outer second layer #4, and it would be further obvious for the moisture wicking material and outer breathable mesh material to have only been loosely affixed to their respective impact layers, such as at the side edges, in order to further promote the breathability/wickability characteristics that would likely be hindered by a rigid attachment to the layer, and further since at least some degree of strong transversely-angled impact would likely break any attachment between these material layers and their underlying/overlying impact layers past a certain threshold of the strength of the attachment itself, thus causing some amount of slippage therebetween.
Regarding claim 24, the modified helmet of Ferguson (i.e. Ferguson in view of Dodd, as explained with respect to independent claim 1 above) is disclosed such that [all of] the [pluralities] of tiles are arranged such that each of [all of] the [pluralities] of connections corresponds to a gap between [two respective ones of the] tiles at the respective straight portions and a cross-section of each of the gaps is consistent where the respective straight portions are [immediately] adjacent (see Figs. 3 and 7 of Dodd (which represents the shapes of the tiles/connections in modified Ferguson), which illustrate the gaps to be consistent where the straight portions are immediately adjacent one another between two immediately adjacent plates (i.e. tiles)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Dodd as applied to claim 1 above, and further in view of Norton (USPN 8,739,316).
Regarding claim 5, the modified helmet of Ferguson (i.e. Ferguson in view of Dodd, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above.  Dodd (relied upon for the shape of the tiles incorporated into Ferguson) teaches that the profile of the plates #31 (i.e. tiles) are triangles, but does not teach that the triangles have rounded vertexes.  Dodd does teach, however, that the core members/plates #31 “may be any shape or size” (Col. 4, Lines 38-39 of Dodd) and “other shapes may include without limitation octagonal, other polygonal, or free-form shapes” (Col. 4, Lines 49-50 of Dodd).
Norton teaches a protective headwear device that includes an assembly of impact-protection panels/tiles, wherein each of the panels are triangular shapes with rounded vertexes (as shown in Figs. 1, 2, 4 of Norton).
Modified Ferguson and Norton teach analogous inventions in the field of headwear with a series of protective panels.  Absent a showing of criticality with respect to the triangles having rounded vertexes (Applicant’s originally filed disclosure only describes this limitation as-is, without any supposed benefit for rounded vertexes/vertices over pointed vertexes/vertices (Applicant’s Specification at Para. 0059 merely discloses “The impact attenuating tiles are shown in a substantially triangular shape, as characterized by three sides with rounded vertices.  The tiles can be any prism of three sides or more in order to create an array of tiles to cover the appropriate area.”)), it would have been obvious before the effective filing date of the claimed .
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Dodd as applied to claims 1 and 6 above, and further in view of Grant et al. (hereinafter “Grant”) (US 2015/0047109).
Regarding claims 9-11, the modified helmet of Ferguson (i.e. Ferguson in view of Dodd, as explained with respect to claims 1 and 6 above) teaches all the limitations of claims 1 and 6, as set forth above, but does not teach that there is a rotation layer between the top layer and the impact absorbing layer, wherein the rotation layer is configured to allow relative rotation between the top layer and the impact absorbing layer (claim 9), wherein the relative rotation is a limited amount of relative rotation (claim 10), wherein the rotation layer includes a socket and the top layer includes a ball that together form a ball and socket joint (claim 11).
Grant teaches a system for energy dissipation in helmets (Title/Abstract of Grant), wherein the system includes a rotation layer (connector #26) between a top layer (outer shell #18) and an impact absorbing layer (padding material #16; Para. 0020 of Grant), wherein the rotation layer is configured to allow relative rotation between the top layer and the impact absorbing layer, wherein the relative rotation is a limited amount of relative rotation (an amount of extension of portion #44 permits relative 
Modified Ferguson and Grant teach analogous inventions in the field of helmets with multiple layers.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the ball-and-socket joint connection taught by Grant in between the layers #2 (i.e. impact absorbing layer) and #4 (i.e. top layer) in order to provide the helmet with an added benefit of shifting the direction of the impact force slightly off from the point of contact to result in a lessened impact encountered by the wearer, due to the divergence allowed by the limited rotation between the layers (as taught by Grant), wherein the protection of the wearer’s head would be increased and injury risk reduced, as is well-known in the art.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Examiner notes that Applicant’s arguments against the previously-applied 35 U.S.C. 112(b) rejections have been acknowledged, and the current Office Action’s claim objections provide suggestions on how to more clearly articulate the intended meaning of the claim language, based on Applicant’s remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732